     Case 4:19-cv-00027-RSB-CLR Document 1 Filed 02/05/19 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION

WINDELL SINGLETON AND LINDA
WILLIAMS,

     Plaintiffs,
                                             CIVIL ACTION FILE
v.                                           NUMBER

MCLANE COMPANY, INC., TRANSCO,
INC., ACE AMERICAN INSURANCE
COMPANY AND ERIC LEAVIGNE,

     Defendants.


                      DEFENDANTS’ NOTICE OF REMOVAL

                                       1.

     Plaintiffs Windell Singleton and Linda Williams filed civil

action file number STCV1802001 in the State Court of Chatham

County,     Georgia    against    Defendants        McLane      Company,    Inc.,

Transco,    Inc.,     Ace   American         Insurance   Company,     and   Eric

Leavigne.     Copies of the applicable Summons and Complaint are

attached as Exhibit “A” and the Defendants Answer is attached

as Exhibit “B.”

                                       2.

     Plaintiffs       Singleton   and        Williams    were    citizens    and

residents Georgia when they filed the Complaint.




                                       -1-
       Case 4:19-cv-00027-RSB-CLR Document 1 Filed 02/05/19 Page 2 of 5




                                       3.

       Defendant McLane Company, Inc. was a Texas corporation with

its principal plaace of business in Texas when the Plaintiffs

filed the Complaint.

                                       4.

       Defendant Transco, Inc. was a Nevada corporation with its

principal place of business in Texas when the Plaintiffs filed

the Complaint.

                                       5.

       Defendant Ace American Insurance Company was a Pennsylvania

corporation with its principal place of business in Pennsylvania

when the Plaintiffs filed the Complaint.

                                       6.

       Defendant     Eric   Leavigne   was   a   citizen    and    resident      of

Alabama when the Plaintiffs filed the Complaint.

                                       7.

       There is a complete diversity of citizenship.

                                       8.

       Plaintiff Singleton claims medical expenses in excess of

$45,000.00     and    injuries   to    his   neck,   low     back,       and    left

shoulder.      He had lumbar injections and laminectomy surgery at

L3-4    with   bilateral     foraminotomies      March     23,    2018    and    he




                                       -2-
    Case 4:19-cv-00027-RSB-CLR Document 1 Filed 02/05/19 Page 3 of 5




demanded $500,000.00 to settle by letter dated August 3, 2018

(copy attached as Exhibit “C”).

                                             9.

     Plaintiff          Williams        claims     medical   expenses        totaling

$33,864.64 and injuries to her neck, low back, right rotator

cuff, and a left shin ulcer requiring extensive wound care.                         She

demanded $350,000.00 to settle by letter dated January 18, 2018

(copy attached as Exhibit “D.”)

                                             10.

     The amount in controversy exclusive of interest and costs

exceeds $75,000.00.

                                             11.

     This    civil      action     is    properly    removable      to    this     Court

pursuant    to    28    U.S.C.     §§    1441(a)   and   1446(a)    and     (b).      In

accordance       with   28   U.S.C.      §    1332(a),   there     exists    complete

diversity of citizenship between the Plaintiff and the Defendant

and the amount in controversy, exclusive of interest and cost,

exceeds the sum of $75,000 for each Plaintiff.

                                             12.

     The Defendants consent to the removal of this case.

                                             13.

     The Defendants give notice pursuant to 28 U.S.C. § 1446 and

Fed. R. Civ. P. 11 of the removal of this action to this Court


                                             -3-
    Case 4:19-cv-00027-RSB-CLR Document 1 Filed 02/05/19 Page 4 of 5




within thirty days after service and receipt of a copy of the

Complaint filed in the State Court of Chatham County, Georgia,

from which it may be ascertained the case is one which is and/or

has become removable.


                                DENNIS, CORRY, SMITH & DIXON, LLP

                                /s/ Grant B. Smith
                                GRANT B. SMITH, ESQ.
                                Georgia bar number 658345
                                For the Firm
                                Attorneys for Defendant

900 Circle 75 Parkway, Suite 1400
Atlanta, Georgia 30339
(404) 926-3658
Gbs@dcplaw.com




                                  -4-
      Case 4:19-cv-00027-RSB-CLR Document 1 Filed 02/05/19 Page 5 of 5




                           CERTIFICATE OF SERVICE

      I electronically filed DEFENDANTS’ NOTICE OF REMOVAL with

the   Clerk   of     Court   using    the   CM/ECF    system    which      will

automatically      send   email   notification   of   such   filing   to   the

following attorneys of record:

      C. Joel Osteen, Esq.
      Osteen Law Group
      101 Fraser Street
      P.O. Box 1309
      Hinesville, GA 31310

      I also mailed by United States Postal Service the document

to the following non-CM/ECF participants:

      None.


      This 5th day of February, 2019.



                              By: /s/ Grant B. Smith
                                  GRANT B. SMITH, ESQ.
                                  For the Firm




2491-13126(GBS)




                                      -5-
